Bleckley, Judge.
In this state, when an administrator sells land upon credit, he may or may not take security for the purchase money. Failing to fake security, he acts at his peril; but this ought not to put him in a worse condition than other vendors. His equity against the purchaser is as strong as theirs. With the purchase money unpaid, the purchaser from an administrator has no better right to hold the land exempt from the claim for such money, than has any other purchaser. We do not see that the administrator’s equity is the least weakened by the fact that he has title to land only for the purpose of administration, and that the beneficial interest, as well as the general legal title, is in the distributees. Whether we regard the protection of the administrator, or the protection of those for whose ultimate benefit he acts, there is equal reason for holding the land subject to pay for itself as against the purchaser. The principle of equitable lien is in the transaction. *390The administrator is the vendor. Before selling he has title upon which he could recover in ejectment: Code, sec. 2246; 3 Kelly, 105; 14 Georgia Reports, 145; 20 Ibid., 135. The Code abolished the vendor’s equitable lien; but this provision was not retroactive: 34 Georgia Reports, 386. And the conveyance, in the present case, was prior to the Code.
Several points of practice were ruled by the court, all of which appear at sufficient length in the head-notes.
Judgment reversed.